Exhibit 10.3

January     , 20    

Dear                     :

I am pleased to enclose the following documents related to your award of a
        % interest in profits and a $                 interest in the capital of
20     Internet Capital LP (the “Partnership”):

 

•  

Partnership agreement of 20     Internet Capital L.P.

 

•  

Signature page evidencing your agreement to be bound by the terms of the
partnership agreement of the Partnership

 

•  

Three copies of your Section 83(b) election

The interest in capital represents your investment in the Partnership and
establishes you as a partner of the Partnership. A check payable to the
Partnership in that amount, a signed copy of the signature page of the
partnership agreement and two signed copies of your 83(b) election should be
returned to Phil Rooney as soon as possible. The third copy of the 83(b)
election is for your files and a copy of it should be attached to your 20    
federal income tax return.

I hope you are as excited as I am about this opportunity.

Sincerely,

 

Walter Buckley Chairman and Chief Executive Officer Enclosures